Citation Nr: 0944428	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  05-32 578A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Barbara B. Harris, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from October 1950 to 
February 1969.  He died in July 2003.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which denied her claim for 
service connection for the cause of his death.

In August 2007, the Board remanded this case so the appellant 
could be scheduled for a hearing at the RO before a Veterans 
Law Judge of the Board (i.e., a Travel Board hearing).  She 
had the hearing in September 2007 before the undersigned 
Veterans Law Judge.  The transcript of the proceeding is of 
record.

In April 2008 the Board requested an expert medical opinion 
from a neurological specialist with the Veterans Health 
Administration (VHA).  The designated VHA neurology 
consultant submitted his opinion later in April 2008.

In response, the appellant submitted additional evidence and 
waived her right to have the RO initially consider it.  38 
C.F.R. §§ 19.31, 20.800, 20.1304(c) (2009).

The Board subsequently issued a decision in August 2008 
denying the appellant's cause-of-death claim, and she 
appealed to the United States Court of Appeals for Veterans 
Claims (Court/CAVC).  In a July 2009 order, granting a joint 
motion, the Court vacated the Board's decision and remanded 
this case for further development and readjudication.

The Veteran's attorney has since submitted still additional 
evidence in October 2009 and waived the right to have the RO 
initially consider it.  38 C.F.R. §§ 19.31, 20.800, 
20.1304(c) (2009).

But to comply with the Court's order, the Board must remand 
this case to the RO via the Appeals Management Center (AMC).


REMAND

As the joint motion indicates, there are medical opinions for 
and against the appellant's claim for cause of death.  
However, the joint motion points out that, in previously 
denying the claim, the Board failed to cite to any evidence 
confirming the credentials of the VA physician, Dr. L. W., 
who, in September 2006, had provided an unfavorable opinion 
regarding the Veteran's cause of death.  The examination 
report did not list Dr. L. W.'s credentials, and the 
appellant-widow contends he is a "family physician" rather 
than a Board Certified Neurologist like Dr. M. H., who had 
submitted an opinion on her behalf in support of her claim.

So Dr. L. W.'s credentials must be clarified, although it 
also warrants reiterating that the Board did not rely 
exclusively on this VA physician's unfavorable opinion in 
previously denying the appellant's claim, rather, also and 
even more so on the additional opinion obtained in April 2008 
from the VHA neurology consultant (whose credentials are not 
in question).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain clarification of the 
credentials of the VA clinician, L. W., 
that provided the September 2006 opinion 
concerning the cause of the Veteran's 
death (whether it should be service 
connected).  If this VA examiner is no 
longer on staff and there is no other way 
or means of obtaining this additional 
information, then expressly indicate this 
in the claims file and, if necessary, 
obtain a supplemental medical opinion, 
preferably from a neurologist who has 
expertise in the specific type of head 
injury at issue.

2.  Then readjudicate the cause-of-death 
claim in light of this additional 
evidence.  If it is not granted to the 
appellant's satisfaction, send her and her 
attorney a supplemental statement of the 
case (SSOC) and give them an opportunity 
to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of the claim.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


